Title: Memorial to John Campbell, Earl of Loudoun, 23 March 1757
From: Washington, George
To: Campbell, John



[Philadelphia, 23 March 1757]

   To His Excellency, The Right Honorable John Earl of Loudoun, General, and Commander in Chief, of all His Majesty’s Forces in North America, and Governor of His Majesty’s most Ancient Colony, and Dominion of Virginia.
The Memorial, of The Officers of The Virginia Regiment, Humbly Sheweth—
That, The Virginia Regiment was the first in Arms, of any Troops on the Continent, in the present War: That the three Years, your Memorialists have served, have been one continued Scene of Action: That whilst the hard Services of other Troops, are soften’d by an agreeable Recess in Winter Quarters, The Nature of the Service, in which the Regiment is engaged, and the Small Number, so unequal to the Services necessarily required, keep your Memorialists constantly in Motion: That nevertheless, all the Services, in which your Memorialists were engaged, have been performed with the greatest Spirit, and Cheerfulness; and to the Satisfaction of the Sensible Part of the Colony.
That, the Advantages gained by the Enemy, on this Quarter

since the Commencement of the War, and the Ravages committed on the Frontiers, are not owing to the Inactivity of the Virginia Regiment: That in Proof of this, your Memorialists appeal to the many bloody Skirmishes with the Enemy last Campaign; To their Behavior at Monongahela, and their Services in the Campaign of 1754; To the Number of Officers, and Men killed in Battle; and the small Number of Inhabitants lost on the Frontiers, notwithstanding their great Extent, so contiguous to the Enemy, and so much exposed to their frequent Incursions.
That the recounting those Services, is highly disagreeable to your Memorialists, as it is repugnant to the Modesty becoming the Brave; but that they are compelled thereto by the little Notice taken of Them; It being the General Opinion that they have not been properly represented to His Majesty: Otherwise the Best of Kings, would have graciously taken Notice of your Memorialists in Turn; whilst there are now Six Battalions raised in America, and not an Officer of the Virginia Regiment provided for. Notwithstanding many of Them, had distinguished Themselves in the Service, before Orders were issued for Raising one of the Battalions abovementioned.
Whereas, the disregarding the faithful Services, of any Body of His Majestys Subjects, tends to discourage Merit, and lessen that generous Emulation, Spirit, and laudable Ambition so necessary to prevail in an Army, and which contributes so much to the Success of Enterprizes.
Your Memorialists humbly beg that your Excellency will be pleased to take their Case into Consideration; and as they think themselves particularly entitled to your Excellency’s Patronage, give Them Reason to hope for a Soldier’s Reward, and redress their Grievance, in whatever Manner shall seem to your Excellency most conducive to His Majesty’s Service.
